                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JASON P. JONES,                                 §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    Civil Action No. 3:18-CV-1738-N
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
               Defendants.                      §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       The Defendant’s Motion to Dismiss, filed July 9, 2018 (doc. 6) is GRANTED. By separate

judgment, this action will be DISMISSED without prejudice for lack of subject matter jurisdiction.

       SIGNED this 11th day of February, 2019.




                                             UNITED STATES DISTRICT JUDGE
